Title: To James Madison from William Kirkpatrick, 10 August 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


10 August 1802, Málaga. Transmits duplicates of 29 June dispatch and return of U.S. shipping. Has received letters from Gibraltar indicating “that some Hopes still exist of Mr Simpson’s succeeding in arranging the actual differences, with the Emperor of Morocco.” In the meantime, “Commodore Morris remains at Gibraltar with the Frigate Adams and Schooner Enterprize.” Encloses for JM’s information a copy of a letter just received from Richard O’Brien. Admiral de Winter proceeded to Algiers on 9 Aug. to settle matters between the Batavian government and the regencies of Algiers, Tunis, and Tripoli. Swedish frigates continue to convoy Swedish and American merchantmen.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

